Citation Nr: 1549630	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder or insomnia to include as secondary to tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2013 a Travel Board hearing was held at the RO that was chaired by the undersigned acting Veterans Law Judge.   In March 2014, the Board remanded this case.  The case has returned to the Board and is ready for appellate review for the issue remaining on appeal.


FINDING OF FACT

The Veteran does not have a sleep disorder or insomnia.


CONCLUSION OF LAW

Service connection is not warranted on a direct or secondary basis for a sleep disorder or insomnia.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an October 2011 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), and post-service medical records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified a Board hearing.  The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).




Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the STRs do not reveal insomnia or trouble sleeping.  Although the Veteran currently contends that he began having problems sleeping during service, he specifically denied having trouble sleeping on his separation examination.  However, at the October 2013 Travel Board hearing, the Veteran additionally testified that he has a high pitched sound in his left ear, tinnitus (which is service-connected), that impairs his ability to sleep.  He stated that he was awakened often and his sleep was delayed.  The Veteran stated that he believed that his service-connected tinnitus disorder impaired his sleep. 

The Board previously noted that the Veteran's sleep problems were within his ability of a lay person to report.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  Also, the Board indicated that the  Veteran's statements were sufficiently suggestive of a relationship between his sleep disorder and his service connected tinnitus.  However, the Board also noted that this case presents a medical question that cannot be answered by the Board and that is not addressed by the existing evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 175  (1991).  Specifically, this question concerns the relationship, if any, between the Veteran's claimed sleep impairment and his service-connected tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The existing evidence of record did not provide the foundational basis necessary to adjudicate the claims of entitlement to service connection a sleep disorder or insomnia.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board consequently remanded this case for a VA examination and opinion.  

The VA examination was conducted in March 2015.  The examiner recorded the Veteran's history, examined him, and provided a medical conclusion with rationale.  Therefore, in this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The examiner concluded that the Veteran did not meet the DSM V criteria for insomnia nor was a sleep disorder diagnosed.  

The United States Court of Appeals for Veterans Claims ("the Court") Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, there is no disputing the Veteran has complained of problems with sleep including being drowsy.  And, again, he is competent to these symptoms and appears credible in that regard.  However, the VA compensation examiner specifically determined there is no current diagnosis of insomnia nor was a sleep disorder diagnosed.  The examiner explained why, concluding that symptoms reported by Veteran do not meet the DSM-5 diagnostic criteria. 

The Board accords the most probative value to this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the claims file, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examiner based the opinion on a review of the history, but also on the Veteran's history as recounted by him  Hence, there were multiple supporting bases of the opinion.

The Board finds that the VA examiner's opinion is more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise that the Veteran does not possess.  He is certainly competent to report experiencing sleep issues and being tired, but he is not competent to ascribe these symptoms to a particular diagnosis or, in turn, relate it to her military service or service-connected disability, especially when, as here, there is countervailing medical comment.  Thus, the most probative evidence establishes there is no present disability.  Absent a current diagnosis, service connection is not warranted on either a direct or on a secondary basis.


ORDER

Entitlement to service connection for a sleep disorder or insomnia to include as secondary to tinnitus is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


